Pjerlrt, C. J.
There can no doubt, and it is indeed admitted, that the publication complained of related to the prosecution then pending against Angelí. The respondent says he did not know, when he wrote the article, that thi3 prosecution was pending in court. It may have been his idea that no proceedings were then pending in a technical, legal sense; but he must have understood by the notice, which he read, if not otherwise, that the cause was to proceed in this court, and be entered at that term, unless in some way adjusted or abandoned. He knew that whether the proceedings instituted at Sunapce were to be sustained would be determined in the court to which they had been transferred on the adjudication of the justice that he had no jurisdiction, and that the cause would be in order to be heard and decided at that term. The article itself plainly implies that the question was pending and was to be determined, whether “ certain outrageous proceedings lately instituted at Sunapee were to be tolerated and sustained.” And there can be no doubt that the article was written and published in reference to that individual case.
The evidence shows that the respondent did not insist on the article’s being published that week, and was indifferent whether it was published then, or later, or not at all; he however wrote the article and authorized the publication, and must be held responsible for it.
The article was published in a newspaper of the village where the court was held, while the court was in session and during the term at which it was likely to be tried by the jurors then in attendance. All persons attending the court and interested in the business would be in the way of reading, the article and could hardly fail to know that it referred to that pending prosecution. This no one would understand better than an intelligent member of the legal profession, like the respondent, resident in the county and perfectly well acquainted with all the local circumstances. He must have been aware that the article would be read by jurors and others attending on the court, and must stand charged with the natural and necessary consequences of the publication. *432He denies indeed all intention to interfere improperly with the administration of the law, and all that we know or have heard of him justifies us in giving full credit to his assurance that he did not suppose he was doing any thing more than he had a right to do.
It is not, however, open to doubt that the the article has an obvious tendency to bring the prosecution, and the promoters of it, into odium and contempt. The whole tone of the article assumes that the prosecution was illegal, oppressive and unjust; and in particular passages it denounces the prosecution in opprobrious and abusive terms. It must have been intended to persuade those who read it, that the prosecution ought not to be maintained. If jurors, who might read the article, should adopt such views of the cause, they would be improper persons to try it; and the direct effect would be to obstruct and corrupt the administration of the law. The respondent may have had so strong- an opinion against the policy of the law on which the prosecution was founded, and so lively a sympathy with a townsman whom he believed to be unjustly prosecuted, that he would think it right and legal to take this course to accomplish his deliverance. The character of the article and the time and circumstances of the publication oblige us to find that as this was the natural, so it must have been the intended effect of the publication. The natural consequences of his act being to corrupt the administration of the law, the defendant cannot discharge himself by alleging that he meant no harm, and did not suppose that he was doing any thing illegal.
Since this matter has been brought to the notice of the court, we should be wanting in one of our plainest duties, if we failed to taire such order in the case as will be likely to discourage a repetition of conduct, which, if it should become habitual, w-ould make all the rules which have been so carefully devised to ensure fair and impartial trials on the law and evidence wholly unavailing. We are happy, however, in being able to give the respondent full credit for his assurance that he had no ill intention ; and we hope that the ends of justice will be answered by a mild judgment, since enough will be done to show that such publications in such circumstances are illegal and cannot be tolerated.
It must not be inferred that we question the right to criticise and censure the conduct of courts and parties when causes have been finally decided. The question in this case is whether publications can be permitted, which have a tendency to prejudice the decision of pending causes. The publishers of newspapers have the right, but no higher right than others, to bring to public notice the conduct of courts and parties after the decision has been made; and, provided the publications are true, and fair in spirit, there is no law, and I am sure there is no disposition, to restrain or punish the freest expression of the disapprobation that any person may entertain, of what is done in or by the courts.
The law on this subject is extremely well settled in this State and elsewhere. Pool v. Sacheverel, 1 P. Will’s 675; Mrs. Farley’s Case, 2 Ves. Sen. 520; Anonymous, 2 Atkins 469; Parry’s Case, 2 Atkins 469; Roach v. Hall, 2 Atkins 469; Rex v. Clement, 4 *433B. & Ald. 218; Respublica v. Oswald, 1 Dallas 319; People v. Freer, 1 Caines 518, 484; Bronson’s Case, 12 Johns. 460; Yates v. Lansing, 9 Johns. 417; Respublica v. Passmore, 3 Yeates 438; Tenney’s Case, 23 N. H. 165; State v. Matthews, 37 N. H. 450.
The respondent was adjudged to pay a fine of thirty dollars.